Opinion by
Henderson, J.,
The testimony in this case'discloses a question of fact for the jury. The evidence, that the plaintiff left her purse on the counter where she was making a purchase at the defendants’ store, is not only not’ contradicted hut is in a degree corroborated by the defendants’ witness, Mr. Weinstein. When the plaintiff returned to the store and informed Mr. Weinstein of the loss of her purse he said as alleged, “Yes I remember you; I found it right after you left.” When she described its contents he said, “yes, the ring was wrapped in tissue paper.” There was therefore evidence of identification of the purse and property of the plaintiff. As the purse contained “charge coins” and the “ring wrapped in tissue paper”; as it was found by the clerk soon after the plaintiff left the store, the evidence of identification was sufficient to warrant the submission of the case to the jury.
*149The purse was turned over to Mr. Alexander [an aisle man], in accordance with the rule of the store relating to mislaid property. The latter, in the hurry of business, inconsiderately delivered it to a colored woman who said it was her property. No inquiry was made of the claimant as to name or residence, or as to her knowledge of the contents of the purse. That the property was negligently disposed of we think might be fairly found by the jury on the testimony. The law with reference to the relation of the defendants to the plaintiff in such circumstances is well stated in Woodruff v. Painter & Eldridge, 150 Pa. 91. This relation was that of bailor and bailee. The bailment was reciprocally beneficial, and in such cases the bailee is required to exercise ordinary diligence. The defendants being engaged in the sale of merchandise invite the public to come to their place of business to make purchases, and there is implied in this invitation the contract that no harm or damage that could reasonably be averted should happen to the persons of those so coming or to such property as they necessarily or habitually carry with them. The consideration for this promise is the chance of profit from their patronage. “The duty of reasonable care rests upon the owner of premises to persons who come upon the same by invitation” : Hotchkin v. Erdich, 214 Pa. 466; Kleckner v. Hotel Strand, 60 Pa. Superior Ct. 617. The plaintiff’s property was placed on the counter and forgotten. It came into possession of an employee of the defendants. The latter were, therefore, the custodians of it and chargeable with the duty of care with respect to its custody and return to the owner: Lawrence v. State, 1 Hump. [Tenn.] 228; McAvoy v. Medina, 11 Allen 548; 19 Cyc. 539.
On the facts as stated, it was not1 reversible error to send out the statement referred to in the first assignment. There were only two items in the plaintiff’s claim, —the value of the ring and purse. This was shown by the evidence. The item of interest was not controverted, *150if the claim were otherwise valid. As there was no contradiction on this subject and no confusion in the testimony the statement could not in anywise mislead the jury.
The evidence of the plaintiff and the defendants was contradictory to some extent, but the case was submitted to the jury in a charge, with respect to which there was no complaint, and the plaintiff’s right to recover was a question of fact under all the evidence.
The judgment is affirmed.